Title: Thomas Jefferson to Craven Peyton, 8 March 1820
From: Jefferson, Thomas
To: Peyton, Craven


					
						Dear Sir
						
							Monticello
							Mar. 8. 20.
						
					
					I have never in my life been more chagrined or mortified that than I am in being obliged to inform you that my hope of pa repaying this spring one half of my debt to you becomes impossible. altho’ my crop in Bedford failed, the flour rents I recieve here authorized me to be confident in that hope. but on sending it to market it does not yield the third of the price of 3. or 4. years ago, nor the half of what I counted on when I expressed to you my expectation of making a paiment. it yields me, clear of expence but from 3¼ to 3½ dollars per barrel. could the money be borrowed or obtained for property at a reasonable rate I should not withold it one moment. and we may certainly hope that the circulating medium will soon assume some permanent level that this will bring buyers as well as sellers to market, & fix a rate of value on our property in future. the moment this is practicable, or the moment the banks commence discounts, I will either by sale or discount procure the whole money & pay it off at once: but until one of these things takes place I know no means of warding off a general revolution of property, but a mutual indulgence in the meantime, and a patience which the pressure and charities of the times seem to call for. if I could get the monies due to me, I should need no indulgence from others; but when I ask my debtors they declare they cannot command the money; I know it to be true, & cannot urge impossibilities, altho it places me at once under the same impossibility. I wish, dear Sir, I could have written more agreeably to your wishes as well as mine, but this would only  be to add deception to disappointment. I can therefore only say ‘forgive us our trespasses as we forgive those who trespass against us,’ and assure you of my constant friendship and respect.
				